Title: To George Washington from Harrisburg, Pa., Burgesses and Citizens, 3 October 1794
From: Harrisburg, Pa., Burgesses and Citizens
To: Washington, George


        
          Sir,
          [3 Oct. 1794]
        
        While we, the Burgesses and Citizens of Harrisburg rejoice in the opportunity of presenting our Respects to a Character so justly revered and dear to Americans, we sincerely lament that we should owe it to an interruption of the Peace and prosperity of our Country those constant objects of your public Cares.
        We trust however that the just Indignation which fires the Breasts of all virtuous Citizens at the unprovoked outrages committed by those lawless men who are in opposition to one of the mildest & most equal Governments of which the condition of man is susceptible will excite such Exertions as to crush the Spirit of Disaffection wherever it has appeared, and that our political Horison will shine brighter than ever on a Dispersion of the Clouds which now unhappily obscure it.
        Though our Sphere of Action is too limited to produce any important Effects, yet we beg leave to assure your Excellency that so far as it extends, our best Endeavours shall not be wanting to support the happy constitution, and wise administration

of our Government. We are on behalf of the Citizens of Harrisburgh And ourselves with great respect Your Excellency’s most obedient and very humble servants
        
          


Conrad Bombach
}
Burgesses.


Alex: Berryhill



        
      